DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Kwon; Soon-Gi et al., US 20140232275 A1] in view of [Moon; Sung Wook et al., US 20170263567 A1]

Regarding claim 1:
	Kwon discloses:
1. A display device (1) [Kwon: Figs. 1-2: organic light emitting display 1] comprising: 
a display panel (DSP) [Kwon: Figs.1-3: display panel 100] comprising a pixel (PX) [Kwon: Fig.3: pixels 140] and a first pad (PP1) [Kwon: Fig.1: first power pad 111 and/or second power pad 112] electrically connected to the pixel (PX) [Kwon: Fig.3; ¶ 0061: “In this case, the first power lines 120 are coupled to the respective first and second power pads 111 and 112, so that the first power source ELVDD supplied through the first and second power pads 111 and 112 can be transmitted to each pixel 140. In turn, the first power lines 120 are connected to the pixels 140 contained within the second region 115 of the display panel 100”];
	
	a second circuit board (DFPC) [Kwon: Figs.1-2: coupling member 300; ¶ 0057: “The coupling member 300 may be implemented as a printed circuit board (PCB) or flexible printed circuit board (FPCB)”] [Kwon: Fig.1: first power pad 111 and/or second power pad 112] and comprising a second pad (PP2) [Kwon: Fig.1: second coupling portion 312], a first power connection line (VDDL1) [Kwon: Fig.1: the first coupling line 321 and/or the second coupling line 322; ¶ 0042: “The first and second coupling lines 321 and 322 may transmit the first power source ELVDD supplied from the power supply 200 to the respective first and second coupling portions 311 and 312” ], and a first feedback line (FBL1) [Kwon: Fig.1: feedback line 330];
	and a power supply (PMIC) [Kwon: Fig.1: power supply 200] electrically connected through the first power connection line (VDDL1) [Kwon: Fig.1: the first coupling line 321 and/or the second coupling line 322] to the second pad (PP2) [Kwon: Fig.1: second coupling portion 312; ¶ 0042: “The first and second coupling lines 321 and 322 may transmit the first power source ELVDD supplied from the power supply 200 to the respective first and second coupling portions 311 and 312”], electrically connected through the first feedback line (FBL1) [Kwon: Fig.1: feedback line 330] to the second pad (PP2) [Kwon: Fig.1: second coupling portion 312; ¶ 0049: “The feedback line 330 may transmit the voltage Vfb of the second coupling portion 312 to the power supply 200. Specifically, the feedback line 330 may transmit the voltage Vfb of the second coupling portion 312 to a feedback terminal FB of the power supply 200”], configured to supply a first power (VDD) [Kwon: Fig.1: ELVDD] through the second pad (PP2) [Kwon: Fig.1: second coupling portion 312] to the display panel (DSP) [Kwon: Figs.1-3: display panel 100; ¶ 0059: “The display panel 100 is positioned on the one region 110, and may further include first and second power pads 111 and 112 respectively coupled to the first and second coupling portions 311 and 312”; ¶ 0073: “The power supply 200 may be electrically coupled to the first and second power pads 111 and 112 existing in the display panel 100 through the coupling member 300”; ¶ 0074: “The first power lines 120 are coupled to the respective first and second power pads 111 and 112 positioned on the one region 110 of the display panel 100, so as to transmit a first power source ELVDD to each pixel 140 contained in the second region 11”], and configured to receive a feedback voltage (VFB) [Kwon: Fig.1: Vfb] of the second pad (PP2) [Kwon: Fig.1: second coupling portion 312] through the first feedback line (FBL1) [Kwon: Fig.1: feedback line 330; ¶ 0049: “The feedback line 330 may transmit the voltage Vfb of the second coupling portion 312 to the power supply 200. Specifically, the feedback line 330 may transmit the voltage Vfb of the second coupling portion 312 to a feedback terminal FB of the power supply 200”].
	However, Kwon does not expressly disclose:
a first circuit board (COF); a second circuit board (DFPC) electrically connected through the first circuit board (COF). (Emphasis added).
	Moon discloses:
a first circuit board (COF) [Moon: Fig.1B: 130-1]; a second circuit board (DFPC) [Moon: Fig.1B: 150-1] electrically connected through the first circuit board (COF) [Moon: Fig.1B; Examiner: As shown in Fig.1B, 150-1 is electrically connected through 130-1 to the display panel 110-1].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Moon in the invention of Kwon to yield the predictable result of providing a space for display driver IC as taught by Moon [Moon: ¶ 0029: “According to some embodiments, when the semiconductor package 130-1 includes a chip-on-board package, the substrate 130-1A may include a chip-on-board substrate or a PCB. The integrated circuit 140-1 may be, for example, a semiconductor chip and may include a display driver IC”] .   

Regarding claim 2:
	Kwon in view of Moon discloses:
2. The display device (1) according to claim 1, further comprising: a second power connection line (VDDL2) [Kwon: Fig.1: Examiner: The power line located between the ELVDD output (“OUT”) of the power supply 200 and the coupling portion 340 of the coupling member 300 is construed as the claimed “second power connection line” .] electrically connecting the power supply (PMIC) [Kwon: Fig.1: power supply 200] to the first power connection line (VDDL1) [Kwon: Fig.1: the first coupling line 321 and/or the second coupling line 322; ¶ 0045: “The first and second coupling lines 321 and 322 may be electrically coupled to the power supply 200 through a third coupling portion 340 included in the coupling member 300”; ¶ 0066: “According to the configuration described above, the output terminal OUT of the power supply 300 may be electrically coupled to the third coupling portion 340, the first coupling line 321, the second coupling line 322, the first coupling portion 311 and the second coupling portion 312.”].

Regarding claim 3:
	Kwon in view of Moon discloses:
3. The display device (1) according to claim 2, 
	wherein the second circuit board (DFPC) [Kwon: Figs.1-2: coupling member 300] further comprises a connector (CN1) [Kwon: Fig.1: third coupling portion 340 and/or fourth coupling portion 350 ] electrically connecting the first power connection line (VDDL1) [Kwon: Fig.1: the first coupling line 321 and/or the second coupling line 322] to the second power connection line (VDDL2) [Kwon: Fig.1: Examiner: The power line located between the ELVDD output (“OUT”) of the power supply 200 and the coupling portion 340 of the coupling member 300 is construed as the claimed “second power connection line”; ¶ 0045: “The first and second coupling lines 321 and 322 may be electrically coupled to the power supply 200 through a third coupling portion 340 included in the coupling member 300” ; ¶ 0066: “According to the configuration described above, the output terminal OUT of the power supply 300 may be electrically coupled to the third coupling portion 340, the first coupling line 321, the second coupling line 322, the first coupling portion 311 and the second coupling portion 312.”].

Regarding claim 4:
	Kwon in view of Moon discloses:
4. The display device (1) according to claim 3, 
	wherein the connector (CN1) [Kwon: Fig.1: third coupling portion 340 and/or fourth coupling portion 350 ] is electrically connected through the first power connection line (VDDL1) [Kwon: Fig.1: the first coupling line 321 and/or the second coupling line 322] to the second pad (PP2) [Kwon: Fig.1: second coupling portion 312; ¶ 0066: “According to the configuration described above, the output terminal OUT of the power supply 300 may be electrically coupled to the third coupling portion 340, the first coupling line 321, the second coupling line 322, the first coupling portion 311 and the second coupling portion 312.”].

Regarding claim 5:
	Kwon in view of Moon discloses:
5. The display device (1) according to claim 3, 
	wherein the power supply (PMIC) [Kwon: Fig.1: power supply 200] is electrically connected through the second power connection line (VDDL2) [Kwon: Fig.1: Examiner: The power line located between the ELVDD output (“OUT”) of the power supply 200 and the coupling portion 340 of the coupling member 300 is construed as the claimed “second power connection line” .] to the connector (CN1) [Kwon: Fig.1: third coupling portion 340 and/or fourth coupling portion 350; ¶ 0066: “According to the configuration described above, the output terminal OUT of the power supply 300 may be electrically coupled to the third coupling portion 340”].

Regarding claim 6:
	Kwon in view of Moon discloses:
6. The display device (1) according to claim 1, further comprising: a second feedback line (FBL2) [Kwon: Fig.1: Examiner: The feedback line located between the feedback terminal (“FB”) of the power supply 200 and the coupling portion 350 of the coupling member 300 is construed as the claimed “second feedback line” .] electrically connecting the power supply (PMIC) [Kwon: Fig.1: power supply 200] to the first feedback line (FBL1) [Kwon: Fig.1: feedback line 330; ¶ 0067: “The feedback terminal FB of the power supply 200 may be electrically coupled to the fourth coupling portion 350, the feedback line 330 and the second coupling portion 312”].

Regarding claim 7:
	Kwon in view of Moon discloses:
7. The display device (1) according to claim 6, 
	wherein the second circuit board (DFPC) [Kwon: Figs.1-2: coupling member 300] further comprises a connector (CN1) [Kwon: Fig.1: third coupling portion 340 and/or fourth coupling portion 350 ]  electrically connecting the first feedback line (FBL1) [Kwon: Fig.1: feedback line 330] to the second feedback line (FBL2) [Kwon: Fig.1: Examiner: The feedback line located between the feedback terminal (“FB”) of the power supply 200 and the coupling portion 350 of the coupling member 300 is construed as the claimed “second feedback line” ; ¶ 0067: “The feedback terminal FB of the power supply 200 may be electrically coupled to the fourth coupling portion 350, the feedback line 330 and the second coupling portion 312”].

Regarding claim 8:
	Kwon in view of Moon discloses:
8. The display device (1) according to claim 7, 
	wherein a first end of the first feedback line (FBL1) [Kwon: Fig.1: feedback line 330] is directly connected to the second pad (PP2) [Kwon: Fig.1: second coupling portion 312; ¶ 0067: “The feedback terminal FB of the power supply 200 may be electrically coupled to the fourth coupling portion 350, the feedback line 330 and the second coupling portion 312”], and 
	wherein the first end of the first feedback line (FBL1) [Kwon: Fig.1: feedback line 330] is electrically connected through a second end of the first feedback line (FBL1) [Kwon: Fig.1: feedback line 330] to the connector (CN1) [Kwon: Fig.1: third coupling portion 340 and/or fourth coupling portion 350; ¶ 0067: “The feedback terminal FB of the power supply 200 may be electrically coupled to the fourth coupling portion 350, the feedback line 330 and the second coupling portion 312” ].

Regarding claim 9:
	Kwon in view of Moon discloses:

9. The display device (1) according to claim 7, 
	wherein the power supply (PMIC) [Kwon: Fig.1: power supply 200]  is electrically connected through the second feedback line (FBL2) [Kwon: Fig.1: Examiner: The feedback line located between the feedback terminal (“FB”) of the power supply 200 and the coupling portion 350 of the coupling member 300 is construed as the claimed “second feedback line” .] to the connector (CN1) [Kwon: Fig.1: third coupling portion 340 and/or fourth coupling portion 350; ¶ 0067: “The feedback terminal FB of the power supply 200 may be electrically coupled to the fourth coupling portion 350, the feedback line 330 and the second coupling portion 312”].

Regarding claim 10:
	Kwon in view of Moon discloses:
10. The display device (1) according to claim 7, 
	wherein the first power connection line (VDDL1) [Kwon: Fig.1: the first coupling line 321 and/or the second coupling line 322] includes a first section [Kwon: Fig.1: first coupling line 321] and a second section [Kwon: Fig.1: second coupling line 322], and 
	wherein the first section [Kwon: Fig.1: first coupling line 321] is electrically connected through the second section [Kwon: Fig.1: second coupling line 322] to the second pad (PP2) [Kwon: Fig.1: second coupling portion 312; ¶ 0042: “The first and second coupling lines 321 and 322 may transmit the first power source ELVDD supplied from the power supply 200 to the respective first and second coupling portions 311 and 312”].

Regarding claim 11:
	Kwon in view of Moon discloses:

11. The display device (1) according to claim 10, 
	wherein the second section [Kwon: Fig.1: second coupling line 322] is directly connected to the second pad (PP2) [Kwon: Fig.1: second coupling portion 312; ¶ 0042: “The first and second coupling lines 321 and 322 may transmit the first power source ELVDD supplied from the power supply 200 to the respective first and second coupling portions 311 and 312”].

Regarding claim 12:
	Kwon in view of Moon discloses:
12. The display device (1) according to claim 10, 
	wherein one end of the first feedback line (FBL1) [Kwon: Fig.1: feedback line 330] is directly connected to the second section [Kwon: Fig.1: second coupling line 322; ¶ 0042: “The first and second coupling lines 321 and 322 may transmit the first power source ELVDD supplied from the power supply 200 to the respective first and second coupling portions 311 and 312”].

Regarding claim 13:
	Kwon in view of Moon discloses:
13. The display device (1) according to claim 1, 
	wherein the power supply (PMIC) [Kwon: Fig.1: power supply 200] adjusts an output voltage of the first power (VDD) [Kwon: Fig.1: ELVDD] based on the feedback voltage (VFB) [Kwon: Fig.1: Vfb; ¶ 0053: “The power supply 200 may control the output voltage of the first power source ELVDD, corresponding to the voltage Vfb transmitted by the feedback line 330”].


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Kwon; Soon-Gi et al., US 20140232275 A1] in view of [Moon; Sung Wook et al., US 20170263567 A1] and further in view of [Seo; Hae-Kwan, US 20160300548 A1].

Regarding claim 14:
Kwon in view of Moon discloses:
14. The display device (1) according to claim 1.
	However, Kwon in view of Moon does not expressly disclose:
	wherein the first circuit board (COF) includes a signal line (SCL) electrically connecting the second pad (PP2) to the first pad (PP1) for transferring the first power (VDD) to the first pad (PP1).
	Seo discloses:
	wherein the first circuit board (COF) [Seo: Figs.1 and 6: driver chip package 200] includes a signal line (SCL) [Seo: Fig.6: signal line 222] electrically connecting the second pad (PP2) [Seo: Fig.6: second pad 222b] to the first pad (PP1) [Seo: Fig.6: first pad 222a] for transferring the first power (VDD) to the first pad (PP1) [Seo: Fig.3: ¶ 0064: “The fifth pad 215 may be connected to a pad at the power signal line side formed at an end of a power signal line”; Examiner: As shown in Fig.3, the firth pad 215 connects to the signal line to supply power to the display panel 100].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Seo in the invention of Kwon in view of Moon to yield the predictable result of providing power via the first circuit board.   

Regarding claim 15:
	Kwon in view of Moon discloses:
15. The display device (1) according to claim 14.
	However, Kwon in view of Moon does not expressly disclose:
wherein the signal line (SCL) is directly connected to at least one of the first pad (PP1) and the second pad (PP2).
	Seo discloses:
wherein the signal line (SCL) [Seo: Fig.6: signal line 222]  is directly connected to at least one of the first pad (PP1) [Seo: Fig.6: first pad 222a] and the second pad (PP2) [Seo: Fig.6: second pad 222b; Examiner: As shown in Fig.6, signal ine 22 is directly connected between first pad 22a and second pad 222b].
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the concept above of Seo in the invention of Kwon in view of Moon to yield the predictable result of providing power via the first circuit board.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

[Cho; Young-Jin et al., US 20160218053 A1] discloses:
	“A chip-on-film (COF) package includes a base film, a semiconductor chip mounted on a chip mounting region of a top surface of the base film, a plurality of top inner output conductive patterns, a plurality of bottom inner output conductive patterns and a plurality of landing vias. The top inner output conductive patterns are formed on the top surface of the base film and respectively connected to chip inner output pads formed on a bottom surface of the semiconductor chip. The bottom inner output conductive patterns are formed on a bottom surface of the base film. The landing vias are formed to vertically penetrate the base film and to respectively connect the top inner output conductive patterns and the bottom inner output conductive patterns. The landing vias are arranged within the chip mounting region to form a two-dimensional shape”, as recited in the abstract.

[Kwon; Soon-Gi et al. US 20130241808 A1] discloses:
	“A DC-DC converter includes a first power source generator, the first power source generator including an input port and a first output port, the first power source generator being configured to receive an input power source to the input port, and being configured to generate a first power source, the first power source being output to the first output port, and a selecting unit, the selecting unit being configured to selectively transmit, to the first power source generator, one of: a feedback voltage, the feedback voltage being input from an external feedback wiring line via a feedback terminal, and a voltage of the first output port”, as recited in the abstract.

[Kim; Jin-Woo, US 20140362124 A1] discloses:
	“An organic light emitting display includes a display panel, a power supply circuit, a voltage detection unit and a voltage compensation unit. The display panel includes a plurality of pixels. The power supply circuit outputs a first power source to the display panel. The voltage detection unit is positioned between the display panel and the power supply circuit, and detects a detection voltage data of the first power source output from the power supply circuit. The voltage compensation unit compares the detection voltage data with a previously stored reference voltage data, and controls the power supply circuit to output the first power source having a voltage level set based on the reference voltage data”, as recited in the abstract.



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623